Name: Council Directive 86/298/EEC of 26 May 1986 on rear- mounted roll-over protection structures of narrow-track wheeled agricultural and forestry tractors
 Type: Directive
 Subject Matter: European Union law;  means of agricultural production;  marketing;  technology and technical regulations;  organisation of transport
 Date Published: 1986-07-08

 Avis juridique important|31986L0298Council Directive 86/298/EEC of 26 May 1986 on rear- mounted roll-over protection structures of narrow-track wheeled agricultural and forestry tractors Official Journal L 186 , 08/07/1986 P. 0026 - 0063 Finnish special edition: Chapter 13 Volume 15 P. 0187 Swedish special edition: Chapter 13 Volume 15 P. 0187 COUNCIL DIRECTIVEof 26 May 1986on rear-mounted roll-over protection structures of narrow-track wheeled agricultural and forestry tractors(86/298/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Having regard to the opinion of the Economic and Social Committee (3),Whereas Council Directive 74/150/EEC of 4 March 1974 on the approximation of the laws of the Member States relating to the type-approval of wheeled agricultural or forestry tractors (4), as last amended by the Act of Accession of Spain and Portugal, lays down that the necessary provisions for the implementation of the EEC type-approval procedure in respect of individual tractor parts or characteristics should be specified in special directives; whereas the provisions relating to roll-over protection structures and their attachments to tractors were laid down by Directives 77/536/EEC (5) and 79/622/EEC (6), as last amended by the Act of Accession of Spain and Portugal; whereas these two Directives cover respectively dynamic and static testing procedures - either of which may be employed by manufacturers for the present - and relate to standard tractors, that is, tractors having a maximum ground clearance of 1 000 mm and a fixed or adjustable track width of one of the driving axles of not less than 1 150 mm and weighing between 1,5 and 4,5 tonnes in the case of tractors covered by the 'dynamic testing' Directive and not less than 800 kilograms in the case of tractors covered by the 'static testing' Directive;Whereas the tractors covered by this Directive have a maximum ground clearance of 600 mm, a minimum track width of both axles of less than 1 150 mm and a mass greater than 600 kilograms; whereas the roll-over protection structures of these tractors, which are used for specific activities, can be made subject to specific requirement or requirements other than those of Directive 77/536/EEC and 79/622/EEC; Whereas the technical requirements with which such 'narrow-track' tractors must comply pursuant to national laws relate inter alia to roll-over protection structures and to their attachment to the tractor; whereas those requirements differ from one Member State to another; whereas it is therefore necessary that all Member States adopt the same requirements either in addition to or in place of their existing rules in order, in particular, to allow the EEC type-approval procedure which was the subject of Directive 74/150/EEC to be introduced in respect of each type of tractor;Whereas this Directive covers roll-over protection structures of the rear-mounted rollbar, frame or cab type having a zone of clearance whose upper limit is 900 mm above the seat reference point in order to provide a sufficiently large area or unobstructed space for the protection of the driver; whereas another special Directive will be adopted in respect of roll-over protection structures having two pillars mounted in front of the driver;Whereas a harmonized component type-approval procedure for roll-over protection structures and their attachment to the tractor makes it possible for each Member State to check compliance with the common construction and testing requirements and to inform the other Member States of its findings by sending them copies of the component type-approval certificate completed for each type of roll-over protection structure and its attachment to the tractor; whereas the placing of an EEC component type-approval mark on all structures manufactured in conformity with the approved type obviates any need for technical checks on those structures in the other Member States; whereas common requirements concerning other elements and characteristics of the roll-over protection structure, in particular, devices to prevent continuous roll-over if the tractor overturns, and protection of occupants, will be laid down at a later date;Whereas the harmonized requirements are intended principally to ensure safety on the road and at work throughout the Community; whereas, for this reason, it is necessary to introduce the obligation for tractors covered by this Directive to be fitted with roll-over protection structures;Whereas the approximation of the national laws relating to these tractors entails reciprocal recognition by Member States of the checks carried out by each of them on the basis of the common requirements, HAS ADOPTED THIS DIRECTIVE:Article 1This Directive shall apply to tractors as defined in Article 1of Directive 74/150/EEC having the following characteristics:ground clearance of not more than 600 mm measured beneath the lowest points of the front or rear axles, allowing for the differential,fixed or adjustable minimum track width of one of the two axles less than 1 150 mm; under no circumstances must the outer edge of the tyres on the other axlego beyond the outer edge of the tyres on the axle of1 150 mm minimum track width,mass greater than 600 kilograms and corresponding to the unladen weight of the tractor as defined in section 2.4 of Annex I to Directive 74/150/EEC, including the roll-over protection structure fitted in compliance with this Directive and tyres of the largest size recommended by the manufacturer.Article 21. Each Member State shall grant EEC component type-approval for any type of roll-over protection structure and its tractor attachment which satisfies the construction and testing requirements laid down in Annexes I to IV.2. A Member State which has granted EEC component type-approval shall take the measures required to verify, in so far as is necessary and if need be in cooperation with the competent authorities in the other Member States, that production models conform to the approved type. Such verification shall be limited to spot checks.Article 3Member States shall, for each type of roll-over protection structure and its tractor attachment which they approve pursuant to Article 2, issue to the manufacturer of the tractor or of the roll-over protection structure, or to his authorized representative, an EEC component type-approval mark conforming to the model shown in Annex VI.Member States shall take all appropriate measures to prevent the use of marks liable to create confusion between roll-over protection structures which have been component type-approved pursuant to Article 2 and other devices.Article 41. N ° Member State may prohibit the placing on the market of roll-over protection structures or their attachmentto the tractors for which they are intended on grounds relating to their construction if they bear the EEC component type-approval mark.2. Nevertheless, a Member State may prohibit the placing on the market of roll-over protection structures bearing the EEC component type-approval mark which consistently fail to conform to the approved type.That State shall forthwith inform the other Member States and the Commission of the measures taken, specifying the reasons for its decision.Article 5The competent authorities of each Member State shall, within one month, send to the competent authorities of the Member State a copy of the component type-approval certificates, an example of which is given in Annex VII, completed for each type of roll-over protection structure which they approve or refuse to approve.Article 61. If the Member State which has granted EEC component type-approval finds that a number of roll-over protection structures and their tractor attachments bearing the same EEC component type-approval mark do not conform to the type which it has approved, it shall take the necessary measures to ensure that production models conform to the approved type. The competent authorities of that State shall advise those of the other Member States of the measures taken which may, if necessary, where there is serious and repeated failure to conform, extend to withdrawal of EEC component type-approval. The said authorities shall take the same measures if they are informed by the competent authorities of another Member State of such failure to conform.2. The competent authorities of the Member States shall within one month inform each other of any withdrawal of EEC component type-approval and of the reasons for any such measure.Article 7Any decision taken pursuant to the provisions adopted in implementation of this Directive to refuse or withdraw component type-approval for roll-over protection structures and their tractor attachments, or to prohibit their placing on the market or their use, shall set out in detail the reasons on which it is based. Such decisions shall be notified to the party concerned, who shall at the same time be informed of the remedies available to him under the laws in force in the Member States and of the time limits allowed for the exercise of such remedies.Article 8N ° Member State may refuse to grant EEC type-approval or national type-approval in respect of a tractor on groundsrelating to roll-over protection structures or their tractor attachment if these bear the EEC component type-approval mark and if the requirements laid down in Annex VIII have been satisfied.Article 9N ° Member State may refuse or prohibit the sale, registration, entry into service or use of any tractor on grounds relating to the roll-over protection structure and its tractor attachment if these bear the EEC component type-approval mark and if the requirements laid down in Annex VIII have been met.Article 10This Directive shall not affect the right of Member States to specify - in due compliance with the Treaty - the requirements they deem necessary to ensure that workers are protected when using the tractors in question, provided this does not mean that the protection structures are modified in a way unspecified in this Directive.Article 111. In connection with EEC type-approval, any tractor to which Article 1 refers must be fitted with a roll-over protection structure.2. Where the protection structure is not one having two pillars mounted in front of the driver's seat, the structure referred to in paragraph 1 must comply with the requirements laid down in Annexes I to IV to this Directive or to Directives 77/536/EEC or 79/622/EEC. Article 12Any amendments necessary in order to adapt the requirements of the Annexes to this Directive so as to take account of technical progress shall be adopted in accordance with the procedure laid down in Article 13 of Directive 74/150/EEC.Article 13Within 18 months of the notification of this Directive, the Council, acting on a proposal from the Commission, on the basis of the provisions of the Treaty, shall adopt a Directive supplementing this Directive by means of provisions introducing the additional impact tests in the dynamic test procedure.Article 141. Member States shall bring into force the provisions necessary in order to comply with this Directive within24 months of its notification (1). They shall forthwith inform the Commission thereof.2. Member States shall ensure that the texts of the main provisions of national law which they adopt in the field covered by this Directive are communicated to the Commission.Article 15This Directive is addressed to the Member States.Done at Brussels, 26 May 1986.For the CouncilThe PresidentG. BRAKS(1) OJ N ° C 123, 9. 5. 1983, p. 1. (2) OJ N ° C 307, 14. 11. 1983, p. 103. (3) OJ N ° C 286, 24. 10. 1983, p. 2. (4) OJ N ° L 84, 28. 3. 1974, p. 10. (5) OJ N ° L 220, 29. 8. 1977, p. 1. (6) OJ N ° L 179, 17. 7. 1979, p. 1. (1) This Directive was notified to the Member States on 2 June 1986. ANNEX ICONDITIONS FOR EEC COMPONENT TYPE-APPROVAL1.DEFINITION1.1.'Roll-over protection structure for the driver', hereinafter called 'protection structure', means the structure on a tractor the essential purpose of which is to avoid or limit risks to the driver resulting from roll-over of the tractor during normal use.1.2.The structures mentioned in Item 1.1 are characterized by the fact that, during the tests prescribed in Annexes II and III, they ensure sufficient unobstructed space to protect the driver.2.GENERAL REQUIREMENTS2.1.Every protection structure and its attachment to a tractor must be so designed and constructed as to fulfil the essential purpose laid down in Item 1.1 above.2.2.This condition is considered to be fulfilled when the requirements of Annexes II and III are complied with.3.APPLICATION FOR EEC COMPONENT TYPE-APPROVAL3.1.The application for EEC component type-approval with regard to the strength of a protection structure and the strength of its attachment to a tractor shall be submitted by the tractor manufacturer or by the manufacturer of the protecion structure or by their authorized representatives.3.2.The application for EEC component type-approval shall be accompanied by the undermentioned documents in triplicate and by the following particulars:general arrangement drawing either to a scale marked on the drawing or giving the main dimensions of the protection structure. This drawing must, in particular, show details of the mounting components,photographs from side and rear showing mounting details,brief description of the protection structure including type of construction, details of mounting on the tractor and, where necessary, details of cladding, means of access and escape, details of interior padding and features to prevent continuous rolling and details of heating and ventilation,details of materials used in structural parts including attaching brackets and fixing bolts (seeAnnex V).3.3.A tractor representative of the tractor type for which the protection structure to be approved is intended shall be submitted to the technical service responsible for conducting the component type-approval tests. This tractor shall be fitted with the protection structure.3.4.The holder of EEC component type-approval may request its extension to other tractor types. The competent authority which has granted the original EEC component type-approval shall grant the extension if the approved protection structure and the type(s) of tractor for which the extension is requested comply with the following conditions:the mass of the unballasted tractor, as defined in Item 1.4 of Annex II, does not exceed by more than 5 % the reference mass used in the tests,the wheelbase or the moment of inertia in relation to the rear-wheel axle is not more than the reference wheelbase or moment of inertia,the method of attachment and the points of attachment to the tractor are identical,any components, such as mudguards and bonnet which may provide support for the protection structure have indentical strength and are identically situated with respect to the protection structure,the critical dimensions and the position of the seat and steering wheel relative to the protection structure, and the position relative to the protection structure of the points deemed rigid and takeninto account for the purpose of verifying that the zone of clearance is protected, are such that the zone of clearance continues to be protected by the structure after the latter has undergone the deformation resulting from the various tests.4.MARKINGS4.1.Every protection structure conforming to the approved type shall bear the following markings:4.1.1.The trade mark or name.4.1.2.A component type-approval mark conforming to the model in Annex VI.4.1.3.Serial number of the protection structure.4.1.4.Make and type(s) of tractor(s) for which the protection structure is intended.4.2.All these particulars must appear on a small plate.4.3.These markings must be visible, legible and indelible. ANNEX IIITEST PROCEDUREA. Dynamic tests1.IMPACT AND CRUSHING TESTS1.1.Impact at the rear1.1.1.The tractor shall be so placed in relation to the pendulum block that the block will strike the protection structure when the impact face of the block and the supporting chains or wire ropes are at an angle with the vertical plane equal to mt/100 with a 20g maximum, unless, during deflection, the protection structure at the point of contact forms a greater angle to the vertical. In this case the impact face of the block shall be adjusted by means of an additional support so that it is parallel to the protection structure at the point of impact at the moment of maximum deflection, the supporting chains or wire ropes remaining at the angle defined above.The suspended height of the block shall be adjusted, and necessary steps taken so as to prevent the block from turning about the point of contact.The point of impact shall be that part of the protection structure likely to hit the ground first in a rearward overturning accident, normally the upper edge. The position of the centre of gravity of the block shall be one-sixth of the width of the top of the protection structure inwards from a vertical plane parallel to the median plane of the tractor touching the outside extremity of the top of the protection structure.If the structure is curved or protruding at this point, wedges enabling the impact to be applied thereon will have to be added, without thereby reinforcing the structure.1.1.2.The tractor shall be lashed to the ground by means of four wire ropes, one at each end of both axles, arranged as indicated in Figure 5 of Annex IV. The front and rear lashing points shall be located at a distance such that the wire ropes make an angle of less than 30g with the ground. The rear lashings shall in addition be so arranged that the point of convergence of the two wire ropes is located in the vertical plane in which the centre of gravity of the block travels.The wire ropes must be tensioned such that the tyres undergo the deflections given in Item 6.2 ofAnnex II A.With the wire ropes tensioned, the wedging beam shall be placed in front of and tight against the rear wheels and then fixed to the ground.1.1.3.If the tractor is of the articulated type, the point of articulation shall, in addition, be supported by a wooden block at least 100 mm square and firmly lashed to the ground.1.1.4.The pendulum block shall be pulled back so that the height of its centre of gravity above that at the point of impact is given by one of the following two formulae:H = 2,165Ã 10-8 mt L$ or H = 5,73Ã 10-2 I. The block must then be released so as to strike the protection structure.1.2.Impact at the front1.2.1.The tractor shall be so placed in relation to the pendulum block that the block will strike the protection structure when the impact face of the block and the supporting chains or wire ropes are at an angle with the vertical plane, equal to mt/100 with a 20g maximum, unless, during deflection, the protection structure at the point of contact forms a greater angle to the vertical. In this case the impact face of the block shall be adjusted by means of an additional support so that it is parallel to the protection structure at the point of impact at the moment of maximum deflection, the supporting chains or wire ropes remaining at the angle defined above.The suspended height of the pendulum block shall be adjusted and necessary steps taken so as to prevent the block from turning about the point of contact.The point of impact shall be that part of the protection structure likely to hit the ground first if the tractor overturns sideways while travelling forward, normally the upper edge. The position of thecentre of gravity of the block shall be one-sixth of the width of the top of the protection structure inwards from a vertical plane parallel to the median plane of the tractor touching the outside extremity of the top of the protection structure.If the structure is curved or protruding at this point, wedges enabling the impact to be applied thereon will have to be added, without thereby reinforcing the structure.1.2.2.The tractor shall be lashed to the ground by means of four wire ropes, one at each end of both axles, arranged as indicated in Figure 6 of Annex IV. The front and rear lashing points shall be located at a distance such that the wire ropes make an angle of less than 30g with the ground. The rear lashings shall, in addition, be so arranged that the point of convergence of the two wire ropes is located in the vertical plane in which the centre of gravity of the pendulum block travels.The wire ropes must be tensioned such that the tyres undergo the deflections given in Item 6.2 ofAnnex II A.With the wire ropes tensioned, the wedging beam shall be placed firmly behind the rear wheels and then fixed to the ground.1.2.3.If the tractor is of the articulated type, the point of articulation shall in addition be supported by a wooden block at least 100 mm square and firmly lashed to the ground.1.2.4.The pendulum block shall be pulled back so that the height of its centre of gravity above that at the point of impact is given by one of the following two formulae, to be chosen according to the reference mass of the tractors subjected to the tests:H = 25 + 0,07 mt for tractors with a reference mass of less than 2 000 kilograms,H = 125 + 0,02 mt for tractors with a reference mass of more than 2 000 kilograms.The pendulum block must then be released so as to strike the protection structure.1.3.Impact from the side1.3.1.The tractor shall be so placed in relation to the pendulum block that the block will strike the protection structure when the impact face of the weight and the supporting chains or wire ropes are vertical unless, during deflection, the protection structure at the point of contact forms an angle to the vertical. In this case the impact face of the block shall be adjusted by means of an additional support so that it is parallel to the protection structure at the point of impact at the moment of maximum deflection, the supporting chains or wire ropes remaining vertical on impact.The suspended height of the block shall be adjusted and necessary steps taken so as to prevent the block from turning about the point of contact.The point of impact shall be that part of the protection structure likely to hit the ground first in a sideways overturning accident, normally the upper edge. Unless it is certain that another part of this edge would hit the ground first, the point of impact shall be in the plane at right angles to the median plane and passing 200 mm in front of the seat reference point, the seat being set at the mid position of the longitudinal seat adjustment.1.3.2.The tractor wheels on the side which is to receive the impact shall be lashed to the ground by means of wire ropes passing over the corresponding ends of the front and rear axles. The wire ropes shall be tensioned to produce the tyre deflection values given in Item 6.2 of Annex II A on the side which is to receive the impact.With the wire ropes tensioned, the wedging beam shall be placed on the ground, pushed tight against the tyres on the side opposite that which is to receive the impact and then fixed to the ground. It may be necessary to use two beams or wedges if the outer sides of the front and rear tyres are not in the same vertical plane.The prop shall then be placed as indicated in Figure 7 of Annex IV against the rim of the wheel opposite to the impact, pushed firmly against the rim and then fixed at its base.The length of the rop shall be chosen such that it makes an angle of 30 p 3g with the ground when in position against the rim. In addition, its length must, if possible, be between 20 and 25 times greater than its thickness and its width between two and three times greater than its thickness. The props shall be shaped at both ends as shown in the details of Figure 7 of Annex IV.1.3.3.If the tractor is of the articulated type, the point of articulation shall, in addition, be supported by a wooden block at least 100 mm square and laterally supported by a device similar to that provided for in Item 1.3.2 against the rear wheel. The point of articulation shall then be lashed firmly to the ground. 1.3.4.The pendulum block shall be pulled back so that the height of its centre of gravity above that at the point of impact is given by one of the following two formulae, to be chosen according to the reference mass of the tractors subjected to the tests:H = 25 + 0,20 mt for tractors with a reference mass of less than 2 000 kilograms,H = 125 + 0,15 mt for tractors with a reference mass of more than 2 000 kilograms.The pendulum block must then be released so as to strike the protection structure.1.4.Crushing at the rearThe beam shall be positioned over the rear uppermost structural member(s) and the resultant of the crushing forces shall be located in the tractor's median plane.A force, Fv = 20 mt shall be applied.Where the rear part of the protection structure roof will not sustain the full crushing force, the force shall be applied until the roof is deflected to coincide with the plane joining the upper part of the protection structure with that part of the rear of the tractor capable of supporting the vehicle's mass when overturned.The force shall then be removed, and the tractor or loading force repositioned so that the beam is over that point of the protection structure which would then support the tractor when completely overturned.The force Fv shall then be applied.It shall be applied for a minimum of five seconds following the cessation of any visually detectable deflection.1.5.Crushing at the frontThe beam shall be positioned over the front uppermost structural member(s) and the resultant of the crushing forces shall be located in the tractor's median plane.A force, Fv = 20 mt shall be applied.Where the front part of the protection structure roof will not sustain the full crushing force, the force shall be applied until the roof is deflected to coincide with the plane joining the upper part of the protection structure with that part of the front of the tractor capable of supporting the vehicle's mass when overturned.The force shall then be removed, and the tractor or loading force repositioned so that the beam is over that point of the protection structure which would then support the tractor when completely overturned.The force Fv shall then be applied.It shall be applied for a minimum of five seconds following the cessation of any visually detectable deflection.1.6.Additional testsIf cracks or tears which cannot be considered negligible appear during a crushing test, a second similar crushing test, but with a force equal to 1,2 Fv, shall be applied immediately after the crushing test which caused the cracks or tears to appear.2.ZONE OF CLEARANCE2.1.The zone of clearance is shown in Figures 1, 2a, 2b, 2c, 2d and 2e of Annex IV.The zone is defined on the basis of a 'vertical reference plane', generally longitudinal to the tractor and passing through the seat reference point and the centre of the steering wheel. This plane must be able to move horizontally with the seat and the steering wheel during the impact but to remain perpendicular to the floor of the tractor or of the protection structure if this is resiliently mounted.2.2.The zone is bounded by the following planes, the tractor being on a horizontal surface and, where the steering wheel is adjustable, its position adjusted for normal seated driving.2.2.1.A horizontal plane - A1B1B2A2 - 900 mm above the seat reference point. 2.2.2.An inclined plane - H1H2G2G1 - perpendicular to the vertical reference plane and including a point 900 mm directly above the seat reference point and the rearmost point of the seat backrest.2.2.3.A cylindrical surface - A1A2H2H1 - which is perpendicular to the reference plane, has a radius of120 mm and is tangential to the planes defined above in Items 2.2.1 and 2.2.2.2.2.4.A cylindrical surface - B1C1C2B2 - perpendicular to the reference plane, having a radius of 900 mm and extending forward by 400 mm the plane defined in Item 2.2.1 above, to which it is tangential, following a horizontal line 150 mm forward of the seat reference point.2.2.5.A inclined plane - C1D1D2C2 - perpendicular to the reference plane, extending the surface defined in Item 2.2.4 above and passing through a point 40 mm from the outer edge of the steering wheel.2.2.6.A vertical plan - D1K1E1E2K2D2 - perpendicular to the reference plane and passing 40 mm in front of the other edge of the steering wheel.2.2.7.A horizontal plane - E1F1P1N1N2P2F2E2 - passing through the seat reference point.2.2.8.A curvilinear surface - G1L1M1N1N1M2L2G2 - perpendicular to the reference plaen and in contact with the back of the seat backrest.2.2.9.Two vertical planes - K1I1F1E1 and K2I2F2E2 - parallel to the reference plane, 250 mm either side of this plane, and bounded towards the top 300 mm above the horizontal plane passing through the seat reference point.2.2.10.Two inclined and parallel planes - A1B1C1D1K1I1L1G1H1 and A2B2C2D2K2I2L2G2H2 - starting from the upper edge of the planes defined in Item 2.2.9 above and joining the horizontal plane defined in Item 2.2.1 above at least 100 mm from the reference plane on the side where the impact is applied.2.2.11.Two vertical planes - Q1P1N1M1 and Q2P2N2M2 - parallel to the reference plane, 200 mm either side of this plane, and bounded towards the top 300 mm above the horizontal plane passing through the seat reference point.2.2.12.Two portions - I1Q1P1F1 and I2Q2P2F2 - of a vertical plane, perpendicular to the reference plane and passing 350 mm in front of the seat reference point.2.2.13.Two portions - I1Q1M1L1 - and I2Q2M2L2 - of the horizontal plane passing 300 mm above the seat reference point.2.3.Seat location and seat reference point2.3.1Seat reference point2.3.1.1.The refernce point shall be established using the apparatus illustrated in Figures 3 and 3b of Annex IV. The apparatus shall consist of a seat pan board and backrest boards. The lower backrest board shall be jointed in the region of the ischium humps (A) and loin (B), the joint (B) being adjustable in height.2.3.1.2.The reference point is defined as the point in the median longitudinal plane of the seat where the tangential plane of the lower backrest and a horizontal plane intersect. This horizontal plane cuts the lower surface of the seat pan board 150 mm in front of the abovementioned tangent.2.3.1.3.The apparatus shall be positioned on the seat. It shall then be loaded with a force of 550 N at a point50 mm in front of joint (A), and the two parts of the backrest board shall be lightly pressed tangentially against the backrest.2.3.1.4.If it is not possible to determine definite tangents to each area of the backrest (above and below the lumbar region) the following must be done:2.3.1.4.1.Where no definite tangent to the lower area is possible the lower part of the backrest board is pressed against the backrest vertically.2.3.1.4.2.Where no definite tangent to the upper area is possible the joint (B) is fixed at a height of 230 mm above the lower surface of the seat pan board, the backrest board being perpendicular to the latter. Then the two parts of the backrest board are lightly pressed against the backrest.2.3.2.Seat position and adjustment for determining the location of the seat reference point2.3.2.1.Where the seat position is adjustable, the seat must be adjusted to its rear uppermost position.2.3.2.2.Where the inclination of the backrest and seat pan is adjustable, these must be adjusted so that the reference point is in its rear uppermost position.2.3.2.3.Where the seat is equipped with suspension, the latter must be blocked at mid-travel, unless this is contrary to the instructions clearly laid down by the seat manufacturer. 3.MEASUREMENTS TO BE MADE3.1.Fractures and cracksAfter each test all structural members, joints and fastening systems shall be visually examined for fractures or cracks, any small cracks in unimportant parts being ignored.Any tears caused by the edges of the pendulum weight shall be ignored.3.2.Zone of clearance3.2.1.During each test an examination shall be made to see whether any part of the protection structure has entered the zone of clearance round the driver's seat as defined in Item 2 of this Annex.3.2.2.In addition, an examination shall be made to determine whether any part of the zone of clearance is outside the protection of the protection structure. For this purpose it shall be considered to be outside the protection of the roll-over protection structure if any part of it would have come into contact with flat ground if the tractor had overturned towards the direction from which the impact came. For this purpose the front and rear tyre and track setting shall be assumed to be the smallest specified by the manufacturer.3.3.Elastic deflection (on side impact)The elastic deflection shall be measured 900 mm above the seat reference point, in the vertical plane passing through the point of impact. For this measurement, apparatus as shown in Figure 9 ofAnnex IV shall be used.3.4.Permanent deflectionAfter the final crushing test, the permanent deflection of the protection structure shall be recorded. For this purpose, before the start of the test, the position of the main protection structure members in relation to the seat reference point shall be recorded. B. Static tests1.LOADING AND CRUSHING TESTS1.1.Loading at the rear1.1.1.The load shall be applied horizontally, in a vertical plane parallel to the tractor's median plane.The load application point shall be that part of the protection structure likely to hit the ground first in a rearward overturning accident, normally the upper edge. The vertical plane in which the load is applied shall be located at a distance of one-third of the external width of the upper part of the structure from the median plane.If the structure is curved or protruding at this point, wedges enabling the load to be applied thereon will have to be added, without thereby reinforcing the structure.1.1.2.The assembly defined in Item 1.3.1 of Annex II shall be lashed to the ground as described in Item 3 of Annex II B.1.1.3.The energy absorbed by the protection structure during the test shall be at leastEil = 2,165Ã 10-7 mt L$ or Eil = 0,574Ã I. 1.2.Loading at the front1.2.1.The load shall be applied horizontally in a vertical plane parallel to the tractor's median plane.The point of application shall be that part of the protection structure likely to hit the ground first if the tractor overturns sideways while travelling forward, i.e. normally the upper egde. The point of application of the load shall be one-sixth of the width of the top of the protection structure inwards from a vertical plane parallel to the median plane of the tractor touching the outside extremity of the top of the protection structure.If the structure is curved or protruding at this point, wedges enabling the load to be applied thereon will have to be added, without thereby reinforcing the structure.1.2.2.The assembly defined in Item 1.3.1 of Annex II shall be anchored to the ground as described in Item 3 of Annex II B.1.2.3.The energy absorbed by the protection structure during the test shall be at leastEil = 500 + 0,5 mt1.3.Loading from the side1.3.1.The side loading shall be applied horizontally, in a vertical plane perpendicular to the tractor's median plane and passing 200 mm in front of the seat reference point, the seat being at the mid position of the longitudinal seat adjustment.The load application point shall be that part of the protection structure likely to hit the ground first in a sideways overturning accident, normally the upper edge.1.3.2.The assembly defined in Item 1.3.1 of Annex II shall be lashed to the ground as described in Item 3 of Annex II B.1.3.3.The energy absorbed by the protection structure during the test shall be at leastEis = 1,75 mt1.4.Crushing at the rearAll provisions are identical to those given in Item 1.4 of Annex III A.1.5.Crushing at the frontAll provisions are identical to those given in Item 1.5 of Annex III A.1.6.Overload test1.6.1.An overload test shall be carried out where the force decreases by more than 3 % during the last 5 %of the deflection reached when the energy required is absorbed by the structure (see Figure 10b ofAnnex IV). 1.6.2.The overload test involves the gradual increase of the horizontal load by increments of 5 % of the initial energy requirement up to a maximum of 20 % of energy added (see Figure 10c of Annex IV).1.6.2.1.The overload test is satisfactory if, after each increase by 5 %, 10 % or 15 % in the energy required, the force decreases by less than 3 % for a 5 % increment and remains more than 0,8 Fmax.1.6.2.2.The overload test is satisfactory if, after the structure has absorbed 20 % of the added energy, the force exceeds 0,8 Fmax.1.6.2.3.Additional cracks or tears and/or entry into or lack of protection of the zone of clearance due to elastic deflection are permitted during the overload test. However, after the removal of the load, the structure shall not enter the zone of clearance, which shall be completely protected.1.7.Crushing testIf cracks or tears which cannot be considered as negligible appear during a crushing test, a second, similar crushing, but with a force of 1,2 Fv, shall be applied immediately after the crushing which caused the cracks or tears to appear.2.ZONE OF CLEARANCEThe zone of clearance is identical to that described in Item 2 of Annex III A above, except that the word 'impact' is to be replaced by 'load' in the last line of Item 2.2.10.3.MEASUREMENTS TO BE MADE3.1.Fractures and cracksAfter each test all structural members, joints and attachment systems shall be visually examined for fractures or cracks, any small cracks in unimportant parts being ignored.3.2.Zone of clearance3.2.1.During each test an examination shall be made to see whether any part of the protection structure has entered the zone of clearance as defined in Item 2 above.3.2.2.In addition, an examination shall be made to determine whether any part of the zone of clearance is outside the protection of the protection structure. For this purpose it shall be considered to be outside the protection of the protection structure if any part of it would have come into contact with flat ground if the tractor had overturned towards the direction from which the impact came. For this purpose the front and rear tyres and track setting shall be assumed to be the smallest specified by the manufacturer.3.3.Elastic deflection (under side loading)The elastic deflection shall be measured 900 mm above the reference point, in the vertical plane in which the load is applied. For this measurement, any apparatus similar to that illustrated in Figure 9 of Annex IV, may be used.3.4.Permanent deflectionAfter the tests, the permanent deflection of the protection structure shall be recorded. For this purpose, before the start of the tests, the position of the main protection structure members in relation to the seat reference point shall be recorded. ANNEX IVFIGURES>START OF GRAPHIC><?aa8K>B<?Ã >2 A<?Ã >2 B<?Ã >0 A<?Ã >0 H<?Ã >2 H<?Ã >0 B<?Ã >1 A<?Ã >1 H<?Ã >1 C<?Ã >2 C<?Ã >0 C<?Ã >1 Q<?Ã >2 D<?Ã >2 D<?Ã >0<?ss> D<?Ã >1 K<?Ã >1 I<?Ã >1 G<?Ã >1 L<?Ã >1 Q<?Ã >1 M<?Ã >1 G<?Ã >0 K<?Ã >2 E<?Ã >2 E<?Ã >0 E<?Ã >1 Q<?Ã >2 I<?Ã >2 <?ss> G<?Ã >2 M<?Ã >2 L<?Ã >2 F<?Ã >1 P<?Ã >1 N<?Ã >1 S N<?Ã >0 P<?Ã >2 F<?Ã >2 N<?Ã >2<?aa8K>Figure 1<?aa6A> Zone of clearance - ³<?aeFA-1>/<?aeFA-1><?Ã >4 rear perspective view<?aa5A>550 A<?Ã >0 H<?Ã >0 120 B<?Ã >0 C<?Ã >0 40 40 D<?Ã >0 40 900 R=900 G<?Ã >0150 F<?Ã >0 E<?Ã >0Seat reference point<?aa8K"END OF GRAPHIC>>START OF GRAPHIC>Figure 2a<?aa6A>Zone of clearance - Cross-section through the reference plane<?aa5A>S350>END OF GRAPHIC>>START OF GRAPHIC>Figure 2b<?aa6A>Zone of clearance - Side view<?aa5A>50010090030040050>END OF GRAPHIC>>START OF GRAPHIC>Figure 2c<?aa6A>Zone of clearance - Rear view<?aa6A"END OF GRAPHIC>ZONE OF CLEARANCE>START OF GRAPHIC> Figure 2d<?aa6A>Zone of clearance - Top view<?aa5A"END OF GRAPHIC>>START OF GRAPHIC>Figure 2e<?aa6A>Lower part of the zone of clearance - ³<?aeFA-1>/<?aeFA-1><?Ã >4 rear view<?aa5A"END OF GRAPHIC>>START OF GRAPHIC>200 Hinge 330 150 460 144 <?aeSL1><?aeUL1>Upper backrestboard<?aeIC>5 177 <?aeSL1><?aeUL1>Lower backrestboard<?aeIC>Seat pan boardDimensions in mm550 N R 100 200Figure 3a<?aa6A>Apparatus for determination of seat reference point<?aa5A>B 550 N A S 150 200Dimensions in mm>END OF GRAPHIC>>START OF GRAPHIC>Figure 3b<?aa6A> Method of determining seat reference point<?aa5A>2 000 kg ±20 kg680 ±20Impact facePin marking positionof centre of gravity680 ±20Dimensions in millimetres>END OF GRAPHIC>>START OF GRAPHIC> Figure 4<?aa6A>Pendulum block and its suspending chains or wire ropes<?aa5A"END OF GRAPHIC>>START OF GRAPHIC>Centre of gravityof weight passingthrough the pointof impactadjustablelashingbeam clampedin front ofwheels afteranchoringadjustablelashingFigure 5<?aa6A>Impact at the rear<?aa5A> Note:<?aa3A>The configuration of the protection structure shown is solely for the purpose of illustration and for dimensional <?ss>reference. It does not purport to denote design requirements.> END OF GRAPHIC>>START OF GRAPHIC>Centre of gravityof weight passingthrough the pointof impactadjustablelashingwedge clampedbehind wheelsafter lashingadjustablelashingFigure 6<?aa6A>Impact at the front<?aa5A>Note:<?aa3A>The configuration of the protection structure shown is solely for the purpose of illustration and for dimensional <?ss>reference. It does not purport to denote design requirements.>END OF GRAPHIC>>START OF GRAPHIC>Bevelled end betweenprop and blockRounded to follow theshape of the rimPropAngle of 30 ± 3 °to horizontalCentre of gravity of weightpassing through the pointof impactTwo wire ropes to exert a downward force on the axle on the impact sideFigure 7<?aa6A>Impact from side<?aa5A>Note:<?aa3A>The configuration of the protection structure shown is solely for the purpose of illustration and for dimensional <?ss> reference. It does not purport to denote design requirements.>END OF GRAPHIC>>START OF GRAPHIC> Universalpin jointLoad ¹<?aeFA-1>/<?aeFA-1><?Ã >2 FDouble actinghydraulic cylinderUniversalpin jointSupports under front and rear axlesFigure 8<?aa6A>Crushing test<?aa5A>Note:<?aa3A>The configuration of the roll-over protection structure shown is solely for the purpose of illustration and for <?ss>dimensional reference. It does not purport to denote design requirements.>END OF GRAPHIC>>START OF GRAPHIC>3 1 2Horizontal rodattached to thestructureFriction collarVertical supportattached to thetractor chassis orfloor of theprotection structure1 Permanent deflection2 Elastic deflection3 Total deflection (permanent + elastic deflection)Figure 9<?aa6A>Example of apparatus for measuring elastic deflection<?aa5A"END OF GRAPHIC>>START OF GRAPHIC>ForceF<?aePW6><?aeMW2>maxaF<?Ã >mF<?Ã >mDeflection and force for whichthe structure has absorbed thecalculated energy required (1.1)F<?Ã >m =<?aeNF><?aeIL2,>force for calculatedenergy required<?aeIC>D<?Ã >m =<?aeNF><?aeIL2,>deflection for calculatedenergy required<?aeIC>0,95 D<?Ã >mD<?Ã >mDeflection1. <?aeNF><?aeIL1,8>Reference aF<?Ã >m corresponding to 0,95 D<?Ã >m. <?aeIC>1.1. <?aeNF><?aeIL1,8>Overload test not necessary since aF<?Ã >m < 1,03 F<?Ã >m. Figure 10a<?aa6A>Force/Deflection curveOverload test not necessary<?aa5A"END OF GRAPHIC>>START OF GRAPHIC>ForceF<?aePW6><?aeMW2>maxaF<?Ã >mF<?Ã >mbF<?Ã >mDeflection and force forwhich the structure hasabsorbed the calculatedenergy required (1.1)Energy absorbed equalto 1,05 of energyrequired (1.2)0,95 D<?Ã >mD<?Ã >mD<?Ã >m<?aeFA-2><?Ã >1Deflection1. <?aeNF><?aeIL1,8>Reference aF<?Ã >m corresponding to 0,95 D<?Ã >m<?aeIC>1.1. <?aeNF><?aeIL1,8>Overload test necessary since aF<?Ã >m > 1,03 F<?Ã >m<?aeIC>1.2. <?aeNF><?aeIL1,8>Overload test satisfactory sincebF<?Ã >m > 0,97 F<?Ã >m and bF<?Ã >m > 0,8 F<?aePW6> <?aeMW2>max<?aeIC>Figure 10b<?aa6A>Force/Deflection curveOverload test necessary<?aa5A"END OF GRAPHIC>>START OF GRAPHIC>ForceF<?aePW6><?aeMW2>maxaF<?Ã >mF<?Ã >mbF<?Ã >mcF<?Ã >mdF<?Ã >meF<?Ã > mEnergy absorbed equal toenergy required (1.1)Energy absorbed equal to1,05 of energy required(1.2)Energy absorbed equal to1,10 of energy required(1.3)Energy absorbed equal to1,15 of energy required(1.4)Energy absorbed equal to1,20 of energy required(1.5)0,95 D<?Ã >mD<?Ã > mD<?Ã >m<?aeFA-2><?Ã >1D<?Ã >m<?Ã ><?aeFA-2>2D<?Ã >m<?aeFA-2><?Ã >3D<?Ã >m<?Ã ><?aeFA-2> 4DeflectionDeflection due to overload1. <?aeNF><?aeIL1,8>Reference aF<?Ã >m corresponding to 0,95 D<?Ã >m. <?aeIC>1.1. Overload test necessary since aF<?Ã >m> 1,03 F<?Ã >m. 1.2. Since bF<?Ã >m< 0,97 F<?Ã >m<?aeFA-2>, overload test to be continued. 1.3. Since cF<?Ã >m< 0,97 bF<?Ã >m<?aeFA-2>, overload test to be continued. 1.4. Since dF<?Ã >m< 0,97 cF<?Ã >m<?aeFA-2>, overload test to be continued. 1.5. Overload test satisfactory since eF<?Ã >m> 0,8 F<?aePW6><?aeMW2>maximum. <?aeIC>Remark:<?aa3A>If at any moment F falls below 0,8 F<?aePW6><?aeMW2>max the structure will be refused<?aa1A>Figure 10c<?aa6A>Force/Deflection curveOverload test to be continued<?aa5A><?aeLM38,> <?aeIB18,><?aeRF><?aeIC>>END OF GRAPHIC> ANNEX VMODELREPORT RELATING TO THE EEC COMPONENT TYPE-APPROVAL TESTS OF A PROTECTION STRUCTURE (REAR-MOUNTED ROLLBAR, FRAME OR CAB) WITH REGARD TO ITS STRENGTH AS WELL AS TO THE STRENGTH OF ITS ATTACHMENT TO THE TRACTOR Protection structure Make and typeTractor Make Type and commercial description Test method Dynamic/static (;)Identification of test stationEEC component type-approval No: 1.Trade mark or name and type of protection structure: 2.Name and address of manufacturer of tractor or protection structure: 3.If applicable, name and address of tractor or protection structure manufacturer's authorized representative: 4.Specifications of tractor on which the tests are carried out4.1.Trade mark or name: 4.2.Type and commercial description: 4.3.Serial number: 4.4.Mass of unballasted tractor with protection structure fitted, without driver: kg4.5.Wheelbase/moment of inertia (;): mm/kgm$ (;)4.6.Tyre sizes: front: rear: 5.Extension of EEC component type-approval to other tractor types5.1.Trade mark or name: 5.2.Type and commercial description: 5.3.Mass of unballasted tractor, with protection structure fitted, without driver: kg(;) Delete where inapplicable. 5.4.Wheelbase/moment of inertia (;): mm/kgm$ (;)5.5.Type sizes: front: rear: 6.Specifications of protection structure6.1.General arrangement drawing of both the protection structure and its attachment to the tractor.6.2.Photographs from side and rear showing mounting details.6.3.Brief description of protection structure including type of construction, details of mounting on the tractor, details of cladding, means of access and escape, details of interior padding, features to prevent continuous rolling and details of heating and ventilation.6.4.Dimensions6.4.1.Height of roof members above the seat reference point: mm6.4.2.Height of roof members above the tractor foot platform: mm6.4.3.Interior width of the protection structure 900 mm above the seat reference point: mm6.4.4.Interior width of the protection structure at a point above the seat at the height of the centre of the steering wheel: mm6.4.5.Distance from the centre of steering wheel to the right-hand side of roll-over protection structure: mm6.4.6.Distance from the centre of the steering wheel to the left-hand side of roll-over protection structure: mm6.4.7.Minimum distance from the steering wheel rim to the roll-over protection structure: mm6.4.8.Width of the doorways:at the top: mmin the middle: mmat the bottom: mm6.4.9.Height of the doorways:above foot platform: mmabove highest mounting step: mmabove lowest mounting step: mm6.4.10.Overall height of the tractor with the protection structure fitted: mm6.4.11.Overall width of the protection structure: mm6.4.12.Horizontal distance to the rear of the protection structure from the back of the seat at a height of900 mm above the seat reference point: mm6.5.Details and quality of materials used, standards used: Main frame: (material and dimensions)Mountings: (material and dimensions)Cladding: (material and dimensions)Roof: (material and dimensions)Interior padding: (material and dimensions)Assembly and mounting bolts: (grade and dimensions)(;) Delete where inapplicable. 7.Test results7.1.Impact/load (;) and crushing testsImpact/load ( ¹) tests were made to the left/right-hand ( ¹) rear and to the right/left-hand ( ¹) front and right/left-hand side ( ¹). The reference mass used for calculating impact energies/the load ( ¹) and crushing forces was kgThe test requirements concerning fractures or cracks, maximum instantaneous deflection and the zone of clearence were/were not ( ¹) satisfactorily fulfilled.7.2.Deflection measured after the testsPermanent deflection:rear: left-hand: mmright-hand: mmfront: left-hand: mmright-hand: mmside sideways:front: mmrear: mmtop downwards:front: mmrear: mmDifference between maximum momentary and residual deflection during sideways impact test: mm8.Report number: 9.Report date: 10.Signature: (;) Delete where inapplicable. ANNEX VIMARKSThe EEC component type-approval mark shall consist of:a rectangle surrounding the lower-case letter 'e' followed by the distinguishing letter(s) or number of the Member State which has granted the component type-approval:1for Germany, 2for France, 3for Italy, 4for the Netherlands, 6for Belgium, 9for Spain, 11for the United Kingdom, 13for Luxembourg, 18for Denmark, IRLfor Ireland, ELfor Greece, Pfor Portugal,the EEC component type-approval number which corresponds to the number of the EEC component type-approval certificate issued with regard to the strength of the type of protection structure and its attachment to the tractor placed under and in the vicinity of the rectangle,the letters V or SV, depending on whether a dynamic (V) or static (SV) test was conducted, followed by the number 1, indicating that this is a protection structure within the meaning of this Directive.> START OF GRAPHIC>Example of EEC component type-approval mark<?aeFN3,><?aeBP><?aeNP><?aeTT1><?aeFA21,> <?aeTT2><?aeFA6,><?aeTT3> <?aeTT4><?aeTA5Y0><?aeRW.4><?aeUV16><?aeTS><?aeTC><?aeRT2Y3><?aeFN2>a <?Ã >8 30 mm<?aeFN2><?aeRT2Y3><?aeTB><?aeTE><?aeUV17><?aeFN18,6><?aa8N"END OF GRAPHIC>The protection structure bearing the EEC component type-approval mark shown above is a structure of the rear-mounted rollbar, frame or cab type which has been subjected to a dynamic test, is intended for a narrow-track tractor (V1) and for which EEC component type-approval was granted in France (e2) under the number 431. ANNEX VIIMODEL EEC COMPONENT TYPE-APPROVAL CERTIFICATEName of competent authorityNotification concerning the granting, refusal, withdrawal or extension of EEC component type-approval with regard to the strength of a protection structure (rear-mounted rollbar, frame or cab) and to the strength of its attachment to the tractorEEC component type-approval No: extension ( ¹)1.Trade name or mark and type of protection structure: 2.Name and address of manufacturer of protection structure: 3.If applicable, name and address of authorized representative of manufacturer of protection structure: 4.Trade mark or name, type and commercial description of tractor for which protection structure is intended: 5.Extension of EEC component type-approval for tractors of the following type(s) and, where appropriate, commercial descriptions: 5.1.The mass of the unballasted tractor, as defined in 1.4 of Annex II, exceeds/does not exceed ( ²) the reference mass used for the test by more than 5 %.5.2.The method of attachment and points of attachment are/are not ( ²) identical.5.3.All the components likely to serve as supports for the protection structure are/are not ( ²) identical.6.Submitted for EEC component type-approval on: 7.Test station: 8.Date and number of the report of the test station: 9.Date of granting/refusal/withdrawal of EEC component type-approval ( ²): 10.Date of granting/refusal/withdrawal of the extension of EEC component type-approval ( ²): 11.Place: 12.Date: 13.The following documents, bearing the component type-approval number shown above, are annexed to this certificate (e.g. report of the test station). These documents must be sent to the competent authorities of the other Member States if they so request 14.Remarks, if any: 15.Signature: ( ¹) If applicable, state whether this is the first, etc. extension of the original EEC component type-approval. ( ²) Delete where inapplicable. ANNEX VIIICONDITIONS FOR EEC TYPE-APPROVAL1.The application for EEC type-approval of a tractor with regard to the strength of a protection structure and the strength of its attachment to the tractor shall be submitted by the tractor manufacturer or by his authorized representative.2.A tractor representative of the tractor type to be approved, on which a protection structure and its attachment, duly approved, are mounted, shall be submitted to the technical services responsible for conducting the type-approval tests.3.The technical service responsible for conducting the type-approval tests shall check whether the approved type of protection structure is intended to be mounted on the type of tractor for which the type-approval is requested. In particular, it shall ascertain whether the attachment of the component type-approval was granted.4.The holder of the EEC type-approval may ask for its extension to other types of protection structures.5.The competent authorities shall grant such extension on the following conditions:5.1.The new type of protection structure and its tractor attachment must have received EEC component type-approval.5.2.The new type of protection structure must be designed to be mounted on the type of tractor for which the extension of the EEC type-approval is requested.5.3.The attachment of the protection structure to the tractor must correspond to that which was tested when EEC component type-approval was granted.6.A certificate, of which a model is shown in Annex IX, shall be annexed to the EEC type-approval certificate for each type-approval or type-approval extension which has been granted or refused.7.If the application for EEC type-approval for a type of tractor is introduced at the same time as the request for EEC component type-approval for a type of protection structure intended to be mounted on the type of tractor for which type-approval is requested, the checks laid down in 2 and 3 are not applicable. ANNEX IXMODELName of competent authorityANNEX TO THE EEC TYPE-APPROVAL CERTIFICATE FOR A TRACTOR TYPE WITH REGARD TO THE STRENGTH OF PROTECTION STRUCTURES (REAR-MOUNTED ROLLBAR, FRAME OR CAB) AND THE STRENGTH OF THEIR ATTACHMENT TO THE TRACTOR(Articles 4 (2) and 10 of Council Directive 74/150/EEC of 4 March 1974 on the approximation of the laws of the Member States relating to the type-approval of wheeled agricultural or forestry tractors)EEC type-approval No: extension (;) 1.Trade name or mark of tractor: 2.Tractor type and commercial description: 3.Name and address of tractor manufacturer: 4.If applicable, name and address of manufacturer's authorized representative: 5.Trade name or mark and type of protection structure: 6.Extension of EEC-approval for the following type(s) of protection structure: 7.Tractor submitted for EEC type-approval on: 8.Technical service responsible for EEC type-approval conformity control: 9.Date of report issued by that service: 10.Number of report issued by that service: 11.EEC type-approval with regard to the strength of the protection structures and the strength of their attachment to the tractor has been granted/refused ($).12.The extension of EEC type-approval with regard to the strength of the protection structures and the strength of their attachment to the tractor has been granted/refused ($).13.Place: 14.Date: 15.Signature: (;) If applicable, state whether this is the first, etc. extension of the original EEC type-approval. ($) Delete where inapplicable.